Memorandum. Decree construing will of testatrix in such manner as to group the Boy Scouts of America and Girl Scouts of America together as one organization in the sharing of certain benefits given to a list of charitable organizations, reversed and the proceeding remitted to the Surrogate for the development of such extrinsic proof as may be available and competent on the intention of the testatrix with respect to these two organizations. The will describes the benefits given to this list of charitable organizations as to the following “ named ” charitable ‘ ‘ organizations ’ ’ and gives to ‘ ‘ each ’ ’ in equal amounts. *281Although it lists six others on separate lines, followed by semicolons, it places the Boy Scouts of America and Girl Scouts of America on the same line at the end of the list, separated by the conjunction ‘ ‘ and ’ ’. There is, therefore, sufficient ambiguity to render extrinsic proof on intent useful. Costs to each party filing a brief payable from the estate.